GANT, Judge,
dissenting.
I must dissent from the majority opinion in this case. That opinion states that the appellee met his burden of showing “changed circumstances” by the fact that six years before his hearing on the petition to modify he was granted three months custody of these children. A change this long before the hearing is simply inadequate to meet this burden. Additionally, the majority opinion ignores the fact that the original decree gave him sixty days custody if appellant left the state, which she did, as well as any other custody at reasonable times and places. The modified agreement, in addition to being ancient, just did not give him any more custody than he previously had.
If we accept as sacred the records of the court, we find that one and a half years before the hearing on the petition to modify, the appellant proved that her needs had increased substantially, that she was unemployed, her children had entered school and that appellee’s earnings had increased by about 30%. The “records” of the court, in light of the previous decision of the appellate court, simply do not support the modification.
For these reasons, I respectfully dissent.